Citation Nr: 0508825	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a thoracic spine 
disorder.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to an effective date prior to July 30, 1999, 
for the grant of service connection for a mood disorder.

8.  Whether a February 1981 rating decision was clearly and 
unmistakably erroneous in not awarding a 40 percent 
disability rating for the residuals of an injury to the 
lumbosacral spine.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

10.  Entitlement to a disability rating in excess of 
30 percent for a mood disorder.


REPRESENTATION

Veteran represented by:	Brian M. Ramsey, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for a mood 
disorder, and assigned a 30 percent rating effective July 30, 
1999.  The RO also determined that the February 1981 rating 
decision was not clearly and unmistakably erroneous in not 
awarding a 40 percent rating for the low back disability.  In 
a September 2002 rating decision the RO denied entitlement to 
service connection for bilateral ankle, knee, and hip 
disorders; service connection for thoracic and cervical spine 
disorders; and entitlement to a total rating based on 
individual unemployability.  The veteran perfected an appeal 
of the effective date assigned for the award of service 
connection for the mood disorder; the denial of clear and 
unmistakable error in the February 1981 decision; the denials 
of service connection; and the denial of a total rating based 
on unemployability.

In his October 2002 notice of disagreement the veteran not 
only expressed disagreement with the effective date assigned 
for the award of service connection for the mood disorder; he 
also expressed disagreement with the denial of a rating in 
excess of 30 percent.  He has not, however, been provided a 
statement of the case on the issue of entitlement to a higher 
rating.

The issues of entitlement to a higher rating for the mood 
disorder, service connection for a right knee disorder, and a 
total rating based on unemployability are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The AMC will notify the veteran if further action is 
required on his part.

The Board notes that in October 1994 and March 1998 rating 
decisions the RO denied entitlement to a disability rating in 
excess of 40 percent for the low back disability.  The 
veteran submitted notices of disagreement with those 
decisions in February 1995 and May 1998, respectively.  The 
RO issued a statement of the case on that issue in June 1999, 
but the veteran failed to submit a substantive appeal 
following the issuance of the statement of the case, and the 
RO closed the appeal.  The Board finds, therefore, that the 
issue of entitlement to a higher rating for the low back 
disability is not within the Board's jurisdiction.  See 
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993) (although a notice of disagreement is timely filed, 
the veteran must submit a timely substantive appeal to 
perfect the appeal); 38 C.F.R. § 20.200 (2004).

Following the issuance of the most recent supplemental 
statement of the case, the veteran submitted additional 
treatment records in support of his appeal.  A review of 
those records reveals, however, that the medical evidence 
submitted by the veteran is not pertinent to the issues being 
decided, in that it does not relate to or have a bearing on 
the those issues.  For that reason the case need not be 
remanded for the RO's consideration of the evidence in the 
first instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2004), as amended by Board of 
Veterans' Appeals: Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (Sept. 3, 2004).

FINDINGS OF FACT

1.  The RO has fulfilled any duty to notify the veteran of 
the evidence needed to substantiate his claims and to assist 
him in developing that evidence.

2.  The preponderance of the probative evidence shows that 
the veteran does not have a bilateral ankle disorder that is 
related to an in-service disease or injury.

3.  The preponderance of the probative evidence shows that 
the veteran's bilateral hip disability is not related to an 
in-service disease or injury.

4.  The preponderance of the probative evidence shows that 
the veteran's left knee disorder is not related to an in-
service disease or injury.

5.  The preponderance of the probative evidence shows that 
the veteran's thoracic spine disorder is not related to an 
in-service disease or injury.

6.  The preponderance of the probative evidence shows that 
the veteran's cervical spine disorder is not related to an 
in-service disease or injury.

7.  The veteran did not submit any claim of entitlement to 
service connection for a psychiatric disorder prior to July 
30, 1999.

8.  In the February 1981 rating decision the RO granted 
service connection for the residuals of a lumbosacral spine 
injury and assigned a 20 percent rating for the disorder.  
The veteran was notified of the February 1981 rating 
decision, but failed to perfect an appeal of that decision.

9.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the 
decisionmakers or that the pertinent statutory or regulatory 
provisions were incorrectly applied in the February 1981 
decision.



CONCLUSIONS OF LAW

1.  A bilateral ankle disorder, a bilateral hip disorder, a 
left knee disorder, a cervical spine disorder, and a thoracic 
spine disorder were not incurred in or aggravated by active 
service, nor may arthritis of any joint be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Entitlement to an effective date prior to July 30, 1999, 
for the grant of service connection for a mood disorder is 
not shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 
(2004).

3.  The February 1981 rating decision is final, and not 
clearly and unmistakably erroneous in failing to grant a 
40 percent disability rating for the residuals of a 
lumbosacral injury.  38 U.S.C. § 4005(c) (1976); 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 19.153 (1980); 38 C.F.R. 
§ 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to have bilateral ankle, knee, and hip 
disorders, and cervical and thoracic spine disorders that 
were caused by an injury he incurred in service.  He contends 
that he is entitled to an effective date in August 1997 for 
the grant of service connection for a mood disorder because 
that is when the RO first received a medical report showing 
that he had such a disorder.  He also contends that the 
February 1981 decision was in error in not awarding a 
40 percent rating because the severity of his low back 
disorder was the same in 1981 as it is now.


Service Connection for Ankle, Left Knee, Hip, Cervical Spine, 
and Thoracic Spine Disorders

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2001 and January 2002 
by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  In July 2001 the veteran responded by 
stating that he had no additional evidence to submit.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents VA fulfilled its obligation to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.  

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and he submitted private treatment records in support of his 
claim.  The RO has not, however, provided him a VA medical 
examination to substantiate his claim for service connection 
for the multiple joint disabilities.  The United States Court 
of Appeals for Veterans Claims (Court) has held, however, 
that VA is not required to provide a medical examination or 
obtain a medical opinion if the record does not already 
contain evidence of an in-service event, injury, or disease.  
That development is not required because "a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to an injury or 
disease of the ankles, the left knee, the hips, the cervical 
spine, and the thoracic spine.  A current medical examination 
could not establish the existence of a related in-service 
disease or injury.  For that reason the Board finds that a 
medical examination and/or opinion is not required in this 
case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Duenas, 18 
Vet. App. at 517.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

Bilateral Ankle Disorder

Although the veteran has complained of the pain in his low 
back radiating down to his feet, and he reported having 
arthritis in his ankles, none of the medical evidence shows 
that he has any pathology in the ankles.  His assertion of 
having a bilateral ankle disorder is not probative because he 
is not competent to provide evidence of a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, his service medical records are silent for any 
complaints or clinical findings pertaining to the ankles.  He 
reported to multiple physicians after service that all of his 
musculoskeletal problems were caused when a missile cable 
fell on him in service, but the service medical records do 
not show that he incurred such an injury.  He received 
treatment for other musculoskeletal problems in service, but 
those records are negative regarding the ankles.  No 
complaints pertaining to the ankles were documented until 
many years after he was separated from service.  His 
assertion of having injured his ankles in service is not, 
therefore, credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

For these reasons the Board finds that the claim for service 
connection for a bilateral ankle disorder is not supported by 
medical evidence of a current disability or probative 
evidence of the incurrence of a related disease or injury in 
service.  Hickson, 12 Vet. App. at 253.  Because the criteria 
for a grant of service connection are not met, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
bilateral ankle disorder.

Bilateral Hip Disorder

The medical evidence shows that the veteran has 
osteoarthritis in both hips that was caused by acetabular 
dysplasia.  His claim is, therefore, supported by medical 
evidence of a current disability.  The evidence does not 
indicate, however, that he incurred a related disease or 
injury during service, or that the currently diagnosed hip 
disorder is related to service.  Hickson, 12 Vet. 
App. at 253.  

As an initial matter the Board finds that osteoarthritis of 
the hips was not found to have become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  The presumptive provisions 
pertaining to chronic diseases are not, therefore, applicable 
in determining whether service connection is warranted for a 
bilateral hip disability.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).

The service medical records, including the report of his July 
1980 separation examination, are negative for any complaints 
or clinical findings pertaining to the hips.  Although the 
veteran claims to have injured his hips when the missile 
cable fell on him in service, there is no indication in the 
service medical records that he incurred such an injury.  His 
VA treatment records for 1980 and 1981 are of record, and 
make no reference to any complaints pertaining to the hips, 
although he did receive treatment for his low back.  He 
underwent VA medical examinations in December 1980 and 
December 1982, and registered no complaints pertaining to the 
hips.  Documentation of him having the osteoarthritis in the 
hips was initially made in September 1997, following an X-ray 
study, 17 years following his separation from service.  The 
Board finds, therefore, that his assertion of injuring the 
hips in service is not credible, and that his claim is not 
supported by probative evidence of an in-service disease or 
injury pertaining to the hips.

The Board notes that in a May 2004 report the veteran's 
physician indicated that the veteran had had problems with 
multiple joints, including the hips, since he was injured in 
service.  The Board has determined that no such injury 
occurred.  Because that opinion was based on the veteran's 
reported history that the Board has determined to not be 
credible, the opinion is not probative of a nexus between the 
currently diagnosed hip disorder and any incident of service.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board 
is not required to accept a medial opinion that is based on 
the veteran's recitation of medical history and not his 
documented history).  The veteran's claim is, therefore, not 
supported by probative evidence of a nexus to service.  For 
these reasons the criteria for a grant of service connection 
are not met, and the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
bilateral hip disorder.

Left Knee Disorder

The medical evidence shows that the veteran has 
chondromalacia patella of the left knee.  That claim is, 
therefore, supported by medical evidence of current 
disability.  The evidence does not indicate, however, that he 
incurred a left knee injury during service, or that the 
chondromalacia patella is related to service.  Hickson, 12 
Vet. App. at 253.  

The service medical records show that the veteran was treated 
for a right knee strain during service, but do not indicate 
that he had any problems with the left knee.  Examination on 
separation from service in July 1980 showed the lower 
extremities to be normal.  There is no evidence of him having 
any problems with the left knee until June 1999, almost 
19 years after he separated from service, when diagnostic 
testing revealed the chondromalacia patella.  During that 
time he received treatment for other medical problems, and 
underwent multiple VA examinations, but did not register any 
complaints pertaining to the left knee.

The veteran claims that the left knee problem was caused by 
the missile cable falling on him in service, the report of 
which the Board has determined to be not credible.  Although 
his physician found in the May 2004 report that he had had 
knee problems since the in-service injury, that opinion is 
not probative because it was based on history as reported by 
the veteran.  Godfrey, 8 Vet. App. at 121.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection or a left knee disorder.

The Board notes that in an August 1999 statement the veteran 
also asserted that his currently diagnosed left knee disorder 
was caused by the physician conducting his VA examinations 
not finding and diagnosing the knee disability.  He submitted 
copies of the VA examination worksheets pertaining to various 
musculoskeletal disabilities and contended that the physician 
had been negligent in not examining him for all of those 
impairments, including the knees.  The VA examinations he 
referred to, however, were requested for the expressed 
purpose of determining the severity of his service-connected 
low back disability and not for providing treatment for non-
service connected disabilities.  The examiner was not asked 
to examine any other musculoskeletal complaints, nor was 
there any reason for her to do so.  The veteran's arguments 
are, therefore, without merit.

Thoracic and Cervical Spine Disorders

The medical evidence shows that the veteran has chronic 
cervical and thoracic muscle strain.  The claim is, 
therefore, supported by a current medical diagnosis of 
disability pertaining to the cervical and thoracic spine.  
The probative evidence does not show, however, that he 
incurred a related disease or injury during service, or that 
the currently diagnosed cervical and thoracic strains are 
related to service.  Hickson, 12 Vet. App. at 253.  

The service medical records show that in September 1978 the 
veteran complained of back pain of two weeks in duration.  He 
was given a limited profile in October 1978 due to back pain.  
A February 1980 treatment record pertaining to right knee 
pain indicates that he would be separating from service soon, 
and that he wanted a disability rating.  A psychiatric 
evaluation in April 1980 resulted in the diagnosis of an 
explosive personality disorder, manifested by a long history 
of socially maladaptive behavior, poor stress tolerance, and 
violent acting out.  He was then given a limited psychiatric 
profile due to a character and behavior disorder, and denied 
access to classified data.

In May 1980 he reported having experienced back pain two 
years previously when trying to lift a heavy weight, with a 
recurrence of low back pain in May 1980.  Examination 
revealed tenderness in the lumbar paravertebral muscles, and 
his complaints were then assessed as acute low back pain.  
Twelve days later he reported having "chronic" back pain, 
which was then assessed as muscle strain.  When examined for 
separation from service in July 1980 he reported having had 
severe back pain for the previous two years from lifting 
heavy cables.  Examination of the spine was normal, and an X-
ray of the lumbosacral spine revealed no abnormalities.

He claimed entitlement to service connection for a "hurt 
back" in July 1980, immediately following his separation 
from service.  He sought treatment from VA in August 1980 for 
low back pain, which he claimed to have had for the previous 
two years.  He told the physician that he was trying to get 
disability benefits, and that he wanted the examination in 
order to establish his entitlement to the disability 
benefits.  During a VA examination in December 1980 he 
reported having had pain in the low back since 1978; he made 
no reference to the cervical or thoracic areas of the back.  
He was given physical therapy for pain in the lumbar area of 
the back in January 1981.  In March 1981 he complained to his 
physician that he deserved more compensation benefits, and 
continued to complain of back pain.  When evaluated by an 
orthopedist in June 1981 for low back pain, the orthopedist 
found that although there were some objective signs of a back 
disability, the veteran had exaggerated the severity of his 
symptoms.  None of the VA treatment records show any 
complaints or clinical findings pertaining to the cervical or 
thoracic spine.  He was examined again in December 1982 and 
May 1984 in conjunction with his claim for his low back 
strain, and did not refer to any problems with the thoracic 
or cervical spine.

There is no evidence of the veteran having any cervical or 
thoracic spine disability until September 1992, although he 
continued to receive treatment for low back pain.  
Examination in September 1992 revealed spasms in the cervical 
and thoracic areas.

During the September 1992 examination, and in multiple other 
examinations, the veteran reported that in 1978 or 1979 a 
Cruise missile cable weighing 1000 pounds fell on his back, 
resulting in him being hospitalized for several weeks.  As 
found above, there is no evidence of such an injury having 
occurred, and the veteran's report of that injury is not 
credible.  The service medical records indicate that the 
original low back injury occurred when the veteran attempted 
to lift something heavy, and did not involve the cervical or 
thoracic areas of the spine.

The veteran also reported having had continuous back pain in 
the entire spinal column since the purported in-service 
injury.  As described above, the contemporaneous medical 
records make no reference to any complaints or clinical 
findings regarding the cervical or thoracic areas of the 
spine prior to September 1992.  Given his desire to obtain 
compensation benefits, and his tendency to exaggerate his 
symptoms, it seems likely that if he had been experiencing 
cervical or thoracic pain he would have reported those 
complaints.  His report of having continuous pain in the 
cervical and thoracic areas of the spine since service is, 
therefore, not credible.

In the May 2004 report the veteran's physician indicated that 
all of his current musculoskeletal problems, including the 
entire spinal column, resulted from lifting and carrying 
heavy loads while in service, particularly the injury he 
suffered in 1979.  As previously stated, that opinion is not 
probative because it was based on history as reported by the 
veteran.  Godfrey, 8 Vet. App. at 121.  

In summary, the medical evidence shows that the veteran has 
muscle strain in the cervical and thoracic areas of the 
spine.  The probative evidence does not show, however, that 
he incurred a related injury in service, or that the 
currently diagnosed disorders are related to service.  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for cervical and thoracic spine disorders.

Effective Date for Service Connection for a Mood Disorder

Development of the Claim

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was pending at the 
RO in November 2000.  The veteran has not, however, been 
provided a VCAA notice pertaining to the claim, or his appeal 
of the effective date assigned for the grant of service 
connection.

The Court has held, however, that failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As discussed below, the 
veteran is not entitled to an earlier effective date as a 
matter of law.  The Board finds, therefore, that failure to 
provide him a VCAA notice is not prejudicial to his appeal.



Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services, evidence from a private physician or layman, or 
evidence from a state or other institution will be accepted 
as an informal claim for benefits.  The provisions of the 
preceding sentence apply only when such report relates to 
examination or treatment of a disability for which service-
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  In the case of evidence from a private physician, 
a layman, or a state or other institution, the date of 
receipt of such evidence by VA will be accepted as the date 
of the claim.  38 C.F.R. § 3.157 (2004).

Analysis

In a report dated July 26, 1999, and received by VA on July 
30, 1999, the veteran's private psychotherapist provided the 
opinion that he suffered from a reactive depression that was 
worsened by his orthopedic problems.  Although the veteran 
had never previously submitted any claim for VA compensation 
for a psychiatric disorder, the RO treated the July 1999 
medical report as an informal claim for service connection 
for a psychiatric disorder.  Following additional 
development, in the December 2001 rating decision the RO 
granted service connection for a mood disorder, effective 
with the date of receipt of the July 1999 medical report.

The veteran contends that he is entitled to an effective date 
in August 1997 for the grant of service connection for a mood 
disorder because VA then received a medical report showing 
that he had a mood disorder.  The specific August 1997 report 
he referenced, however, was from an orthopedist, not a 
psychotherapist, and makes no reference to him having a mood 
disorder that is related to his orthopedic problems.  The 
orthopedist did note that there was a psychosomatic aspect to 
his musculoskeletal complaints, which would complicate the 
diagnostic picture.

In accordance with 38 C.F.R. § 3.157, a medical report can 
constitute an informal claim for benefits only if service 
connection has previously been established for the 
disability, or when a claim specifying the benefit sought is 
received within one year from the date of the examination or 
treatment.  Service connection for a psychiatric disorder had 
not been established when the RO received the August 1997 or 
the July 1999 medical reports, nor did the veteran submit any 
claim for service connection for a psychiatric disorder 
within one year of either report.  Neither medical report 
could, therefore, constitute an informal claim for VA 
benefits.

The veteran did not submit any claim, either formal or 
informal, for service connection for a psychiatric disorder 
prior to July 30, 1999.  The Board has no authority to grant 
an earlier effective date in the absence of evidence showing 
such a claim.  See Shields v. Brown, 8 Vet. App. 346, 349 
(1995) (an earlier effective date cannot be granted in the 
absence of statutory authority, which requires the filing of 
a claim).  The Board finds, therefore, that entitlement to an 
effective date prior to July 30, 1999, for the grant of 
service connection for a mood disorder is not shown as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law is dispositive, the Board should deny 
the claim as a matter of law).

Clear and Unmistakable Error in the February 1981 Decision

Development of the Claim

The Court has held that the provisions of the VCAA do not 
apply to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  The Court has found that 
an attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of the VCAA and its implementing 
regulation are not, therefore, applicable to the adjudication 
of the issue of clear and unmistakable error in a prior, 
final decision.

Relevant Laws and Regulations

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c) (1976); 38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 19.153 (1980); 38 C.F.R. § 3.105 (2004).

The determination of whether a decision was clearly and 
unmistakably erroneous is based on three factors: 1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator, rather than a disagreement on how the 
facts were interpreted, or that the pertinent statutory or 
regulatory provisions were incorrectly applied; 2) the error 
must be undebatable, and of the type that, had it not been 
made, would have manifestly changed the outcome of the case 
at the time it was made; 3) the determination of whether a 
decision contained clear and unmistakable error must be based 
on the record and law that existed at the time the decision 
was rendered.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In order to show that a clear and unmistakable error 
occurred, the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999).  The question 
of whether a given decision was clearly and unmistakably 
erroneous is to be determined based on the facts of the case.  
See Rivers v. Gober, 10 Vet. App. 469 (1997).  Only the 
evidence of record when the challenged decision was issued 
can be considered in determining whether the decision was 
clearly and unmistakably erroneous.  Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001).

Analysis

In the February 1981 decision the RO granted service 
connection for the residuals of a lumbosacral spine injury 
and assigned a 20 percent rating for the disorder under 
Diagnostic Code 5295.  Diagnostic Code 5295 provided a 20 
percent rating if the symptoms were muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position.  A 40 percent evaluation applied if the 
disability was manifested by listing of the whole spine to 
one side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a (1980).

The veteran was notified of the February 1981 decision, and 
submitted a notice of disagreement with the assigned rating 
in March 1981.  The RO issued a statement of the case in May 
1981, but the veteran failed to timely submit a substantive 
appeal following the issuance of the statement of the case.  
For that reason the February 1981 decision is final.  
38 U.S.C. § 4005(c) (1976); Roy, 5 Vet. App. at 554; 
38 C.F.R. § 19.153 (1980).

The 20 percent rating assigned in February 1981 was based 
primarily on the results of a December 1980 VA examination.  
During the examination the veteran complained of severe back 
pain.  Examination revealed range of motion of 30 degrees of 
flexion; 10 degrees of extension; 20 degrees of lateral 
flexion, bilaterally; and 20 degrees of rotation, 
bilaterally.  There was also tenderness to palpation of the 
lumbar spine, but the examiner did not document any evidence 
of muscle spasm.  An X-ray study of the lumbosacral spine was 
normal.  Although flexion of the spine was limited to 
30 degrees, there was no evidence of listing of the whole 
spine to one side, positive Goldthwaite's sign, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.

The veteran contends that his low back disability has been 
under-rated since his initial claim was adjudicated in 
February 1981 because he was receiving ongoing treatment for 
back pain, and he continued to experience severe back pain 
since 1980.  His contention regarding his back disability 
being "under-rated" constitutes a disagreement with how the 
evidence was weighed in the February 1981 decision.  The 
presence of back pain, including treatment for the back pain, 
would not support a rating in excess of the 20 percent that 
was assigned in the absence of clinical findings showing that 
the criteria for the 40 percent rating were met.  A 
disagreement with how the evidence was weighed or interpreted 
cannot constitute clear and unmistakable error.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993).

He also contends that he had broken ribs in 1980, which were 
not discovered until 1992, and that VA was negligent in not 
previously diagnosing the fractured ribs and rating him 
accordingly.  He claims that VA is at fault for the "gross 
injustice" of denying him the benefits he was due "all 
these years."

The fact that an X-ray study in 1992 was interpreted as 
showing fractured ribs does not entail the conclusion that 
the ribs were fractured in 1980.  The veteran had undergone 
multiple X-rays prior to his claim being adjudicated in 
February 1981, none of which revealed any bony abnormality of 
the spine.  In addition, service connection has not been 
established for fractured ribs, and whether he had fractured 
ribs in 1980 would not affect the rating that he was given 
for the low back disability.  In this argument he fails to 
define how, but for the error, the outcome of the February 
1981 decision would be different.  Furthermore, only the 
evidence of record when the claim was adjudicated can be 
considered in determining whether the previous adjudication 
was clearly and unmistakably erroneous.  Pierce, 240 F.3d 
at 1348.  The claimed error is not, therefore, outcome 
determinative, and cannot constitute clear and unmistakable 
error.  See Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000).

The veteran has failed to show that the correct facts, as 
they were known at the time, were not before the RO in 
February 1981, or that the statutory regulations then in 
effect were incorrectly applied.  The Board finds, therefore, 
that the February 1981 decision was not clearly and 
unmistakably erroneous in not awarding a higher rating for 
the service-connected low back disability.


ORDER

The claim of entitlement to service connection for a 
bilateral ankle disorder is denied.

The claim of entitlement to service connection for a 
bilateral hip disorder is denied.

The claim of entitlement to service connection or a left knee 
disorder is denied.

The claim of entitlement to service connection for a cervical 
spine disorder is denied.

The claim of entitlement to service connection for a thoracic 
spine disorder is denied.

The appeal to establish entitlement to an effective date 
prior to July 30, 1999, for the grant of service connection 
for a mood disorder is denied.

The claim of clear and unmistakable error in the February 
1981 decision denying entitlement to a disability rating in 
excess of 20 percent for the residuals of a lumbosacral spine 
injury is denied.


REMAND

The veteran has claimed entitlement to service connection for 
a right knee disorder.  The medical evidence shows a current 
diagnosis of a right knee disorder, that being chondromalacia 
patella.  In addition, his service medical records show that 
he was treated for right knee pain, which was diagnosed as a 
knee strain.  Because his claim is supported by a current 
medical diagnosis of disability and evidence of a related in-
service disease or injury, a medical opinion is required as 
to whether the currently diagnosed disorder is related to the 
symptoms documented during service.

As previously stated, the veteran has submitted a notice of 
disagreement with the 30 percent rating assigned for the mood 
disorder.  He has not, however, been provided a statement of 
the case on that issue.  Accordingly, the Board is required 
to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  In addition, he has not been provided a VCAA 
notice on this issue.  

The veteran contends that he is incapable of substantially 
gainful employment due to his service-connected disabilities.  
He has not been provided a VCAA notice regarding the evidence 
needed to substantiate his claim for a total rating.  
Although the medical evidence indicates that he has 
significant non-service connected disabilities that affect 
his employability, including a severe personality disorder, 
the evidence is unclear as to whether his service-connected 
disabilities alone would preclude him from securing and 
following substantially gainful employment.  In addition, the 
issue of his entitlement to a total rating based on 
unemployability is inextricably intertwined with the issues 
of service connection for a right knee disorder, and the 
rating assigned for the service-connected mood disorder.

Accordingly, these issues are remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
regarding the claim for a total rating 
based on unemployability and the appeal 
of the rating assigned for the mood 
disorder.  

2.  The RO should forward the veteran's 
claims file to a VA physician and ask the 
physician to provide a medical opinion on 
whether the currently diagnosed 
chondromalacia patella of the right knee 
is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the right knee 
symptoms documented during service.  

3.  The RO should also provide the 
veteran VA orthopedic and psychiatric 
examinations in order to obtain a medical 
opinion on whether his service-connected 
low back disability and mood disorder 
prevent him from engaging in 
substantially gainful employment.  A copy 
of the relevant evidence from the claims 
file, including the translations of the 
medical evidence from the veteran's 
German physicians and the reports of 
previous examinations should be made 
available to and be reviewed by the 
examiner.  The examinations should 
include any diagnostic tests or studies 
that are necessary for an accurate 
assessment.

a)  The orthopedic examiner should 
examine the veteran's low back and 
provide a diagnosis for any pathology 
found.  Based on the results of the 
examination, the available medical 
evidence, and sound medical principles, 
and not on the veteran's reported 
history, the examiner should also 
describe all of the functional 
limitations resulting from the low back 
disability and determine what affect 
those functional limitations would have 
on the veteran's employability.  
Specifically, the examiner should 
provide an opinion on whether the 
objectively demonstrated and medically 
determined low back disability, and not 
only the veteran's subjective 
complaints, prevent him from engaging 
in substantially gainful employment.

b)  The psychiatric examiner should 
conduct a psychiatric examination and, 
based on the results of the examination 
and review of the medical evidence of 
record, provide a diagnosis for the 
veteran's psychiatric impairment.  
Based on the results of the 
examination, the available medical 
evidence, and sound medical principles, 
and not on the veteran's reported 
history, the examiner should also 
describe all of the functional 
limitations resulting from the 
psychiatric disability and determine 
what affect those functional 
limitations would have on the veteran's 
employability.  Specifically, the 
examiner should provide an opinion on 
whether the manifestations of the 
service-connected mood disorder prevent 
him from engaging in substantially 
gainful employment.  In making that 
assessment the examiner should exclude 
the functional limitations resulting 
from a personality disorder, because 
personality disorders are not subject 
to service connection and cannot be 
considered in determining the severity 
of a service-connected psychiatric 
impairment.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
service connection for a right knee 
disorder and entitlement to a total 
rating based on unemployability.  If the 
above requested development results in an 
opinion that the veteran is unemployable 
due to his service-connected 
disabilities, but the percentage 
requirements of 38 C.F.R. § 4.16(a) are 
not met, the RO should refer the case to 
the Director of the Compensation and 
Pension Service for consideration of an 
extra-schedular rating.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

5.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to an increased rating for 
the mood disorder, the RO should re-
adjudicate that issue.  If entitlement 
remains denied, the veteran and his 
representative should be provided a 
statement of the case pertaining to that 
issue and be given the opportunity to 
submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


